164Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive the amendments filed December 17, 2020.   Claims 1-4, 6-7, 13-16 and 18-20 are amended. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 14 and 19, the claims recite receiving an activation of an application instance, receiving an assignment of a first role …and a second role, generating, based …on the activation of the application instance … a plurality of connections connecting a first setup step with the second user identifier and a second setup step with a third user identifier, the 
The limitation for receiving an assignment of a first and second role, generating, based at least in part on the activation of the application instance, first role and the second role and associating first set of skills with a first setup step and second setup skills with a second setup step, detecting an activation of a setup process of the application instance by a user, and determining completion of  the first setup steps are all steps, that when broadly interpreted, cover “certain methods of organizing human activity (commercial interactions and managing interactions between people) as well as a mental process (concepts performed in the human mind including evaluation and judgement).  The transmitting a notification, in its broadest reasonable interpretation, is a recitation of generic computer components.  That is, other than reciting “generation of the data processing model corresponding to an application instance” and “transmitting a notification,” nothing in the other limitations precludes the steps from practically being performed in the mind.  For example, receiving an assignment of roles and connecting roles to setup steps set can be manually evaluated by the authorized user who determines which user will complete a step based on skills the authorized user knows the plurality of other users have.  The generating of a data processing model” would be instructions given to a generic computer to assign roles to steps or a generic program code.  The “determining the setup step is complete” in the context of the claim encompasses the user either verbally receiving a confirmation or visually looking at a computer process to see if it is 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites a generating a data processing model and transmitting a notification, a memory and processor to perform the generating and transmitting steps.  The generating and transmitting limitation as well as the memory and processor are recited at a high level of generality (i.e. as a generic processor performing generic computer functions of generating a placement option in a node) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of 
Dependent claims 2-4, 7, 8, 12-13, 15-16 and 20 fail to add anything significantly more to the independent claims directed to a judicial exception (i.e. an abstract idea). The additional elements or combination of elements in the claims 2-4, 7, 8, 12-13, 15-16 and 20, other than triggering a display and the abstract idea per se amount to no more than: i) mere instructions to implement the idea on a computer/device, and/or ii) recitation of generic computer/device structure that serves to perform generic computer/device functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the role, skills, user identifier and the setup step.  In the second limitation, the roles are associated with a set of skills which are associated with a user identifier.  In the third limitation, the connections are setup with user identifiers (which are already associated with a set of skills) being connected to steps, but then the skills are  associated with a setup step. It is unclear if the connections are based on steps connected to a user identifier or skills (and if those are the same or different associations).
In the limitation of “detecting an activation of a setup process of the application instance by a user associated with one of the plurality of user identifiers,” it is unclear if the activation is detected by a user, or if the activation by a user is detected.  Further, it is unclear which “user associated with a plurality of user identifiers” is being referred to, the first user identifier, the second user identifier or the third user identifier.  Also, it is unclear from the claims if the user identifiers are associated with different users or they are the same user.

Claim Objections
Claim 7 is objected to because of the following informalities:  the word “the” is repeated twice in the limitation, “with the the second.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 12-16 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Deedwaniya et al. United States Patent Application Publication No. 2014/0223152.

As per claim 1, Deedwaniya teaches a method for generating a data processing model comprising:
receiving an activation of an application instance by an authorized user at an application server associated with a data processing server, the authorized user being authorized based at least in part on a first attribute associated with a first user identifier associated with the authorized user [define configuration steps (pp 0015, 0031); workflow created (pp 0036)];
receiving an assignment of a first role to a second user identifier and a second role to a third user identifier, the first role comprising a first set of skills associated with the second user identifier and the second role comprising a second set of skills associated with the second user identifier [associating steps with a role (pp 0015, 0031), valid users of the system (pp 0044)];
generating, based at least in part on the activation of the application instance, the first role and the second role, a plurality of connections by connecting a first setup step of a plurality of setup steps with the second user identifier and a second setup step with the third user identifier, the connections selected based at least in part on the first set of skills being associated with the 
detecting an activation of a setup process of the application instance by a user associated with one of the plurality of user identifiers, wherein the setup process includes the plurality of setup steps for generation of the data processing model corresponding to the application instance on the data processing server [workflow includes steps and ensures dependent steps executed in proper order (pp 0031); workflow step status includes assigned, accepted and in progress (pp 0032)];
determining that the first step of the plurality of setup steps of the setup process is completed by the second user identifier connected to the current step based at least in part on a second attribute associated with the second user identifier [state of each workflow step includes completed (pp 0032); each step of workflow is assigned (ppp 0036)]; and
tPage 2 of 15App. No. 16/547,463PATENTAmendment dated December 17, 2020Reply to Office Action dated September 17, 2020ransmitting a notification to the third user identifier of the plurality of user identifiers connected to the second step of the plurality of setup steps of the setup process based at least in part on determining that the current step is completed [completion of steps causes notification (pp 0039)].  

As per claim 2, Deedwaniya teaches the method of claim 1, further comprising: determining the first step of the plurality of steps; and triggering display, at a client system, of a user interface control indicating the first step [track display of status of execution of workflow (pp 0035)].  

As per claim 3, Deedwaniya teaches the method of claim 2, further comprising: detecting activation of the user interface control by the second user identifier; and triggering display, at the client system, a user interface specifying one or more instructions for completing the first step [execution of the step (pp 0038)].

As per claim 4, Deedwaniya teaches the method of claim 1, wherein connecting the first step with the second user identifier and the second setup step with the third user identifier further comprises: selecting the connections 

As per claim 7, Deedwaniya teaches the method of claim 1, further comprising: generating a displayable indicator upon completion of the first setup step of the plurality of steps by the second user identifier of the plurality of user identifiers and the second setup step of the plurality of steps by the third user identifier of the plurality of user identifiers; and associating the displayable indicator with the second user identifier and the third user identifier [history file logs actions including users assigned and completed each step (pp 0035)].  

As per claim 9, Deedwaniya teaches the method of claim 1, further comprising: detecting an activation of the setup process by the third user identifier; and verifying a user associated with the third user identifier based at least in part on the detected activation of the setup process [once user assigned step, user logs in and presented with assigned step (pp 0044)].  

As per claim 12, Deedwaniya teaches the method of claim 1, further comprising: detecting completion of each setup step of the plurality of setup steps by the corresponding user identifier; and generating the data processing model responsive to detecting completion of each step of the plurality of setup steps, wherein the data processing model is configured based on selections, by the corresponding user identifier, of one or more configuration parameters during the setup process [user interface used to track workflow and progress and completion of task (pp0031); steps include skills (pp 0032); workflow engine looks at whether this step now places other steps in the ready state, which causes additional notifications (pp 0039)].  

As per claim 13, Deedwaniya teaches the method of claim 1, further comprising: storing a configuration state of the setup process at the application server responsive to determining that the first step is completed; detecting an activation of the setup process by the third user identifier; and retrieving the configuration state of the setup process based at least in part on detecting the activation of the setup process by the third user identifier [once step completes, workflow engine 

Claims 14-16 and 19-20 are rejected under the same rationale as claims 1-3 as they do not further limit or define over the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deedwaniya et al. United States Patent Application Publication No. 2014/0223152 in view of Lowson et al. United States Patent Application Publication No.  2007/0203778.
As per claim 5, Deedwaniya teaches the method of claim 1.  Deedwaniya does not explicitly teach further comprising: triggering display of a user interface container indicating the plurality of steps of the setup process responsive to detecting activation of the setup process, 
 However, in analogous art, Lowson teaches further comprising: triggering display of a user interface container indicating the plurality of steps of the setup process responsive to detecting activation of the setup process, wherein one or more of the plurality of steps are rendered unselectable or uneditable based on an attribute associated with the one of the plurality of user identifiers [unable to change status (0052)].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify workflow and skill set of users of Deedwaniya with unselectable attributes of Lowson.  A person of ordinary skill in the art would have been motivated to do this to manage a workflow on a more efficient basis.  

As per claim 6, Deedwaniya teaches method of claim 1.  Deedwaniya does not explicitly teach further comprising: triggering display of a user interface container indicating a progress associated with the setup process, the second step in the setup process, one or more user identifiers Reply to Office Action dated September 17, 2020associated with completed steps of the setup process, one or more times associated with completion of one or more steps of the setup process, or a combination thereof.
However, in analogous art, Lowson teaches further comprising: triggering display of a user interface container indicating a progress associated with the setup process, the second step in the setup process, one or more user identifiers Reply to Office Action dated September 17, 2020associated with completed steps of the setup process, one or more times associated with completion of one or more steps of the setup process, or a combination thereof [expected time (pp 0028), Figure 25 and 27].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify workflow and skill set of users of Deedwaniya with container indicating progress of Lowson.  A person of ordinary skill in the art would have been motivated to do this to manage a workflow on a more efficient basis.  


As per claim 8, Deedwaniya teaches method of claim 1.  Deedwaniya does not explicitly teach wherein each step of the plurality of steps is associated with at least one skill tag, and 
However, in analogous art, Lowson teaches wherein each step of the plurality of steps is associated with at least one skill tag, and wherein each of the one or more of the plurality of user identifiers that completes a step is further associated with the corresponding skill tag [each step has a skill set and each user has skill set (pp 0030)].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify workflow and skill set of users of Deedwaniya with the associating skill tage with a user of Lowson.  A person of ordinary skill in the art would have been motivated to do this to manage a workflow on a more efficient basis.  

As per claim 10, Deedwaniya teaches method of claim 1.  Deedwaniya does not explicitly teach further comprising: triggering display of a set of user interface tiles responsive to detecting activation of the activation of the application instance, wherein the set of user interface tiles includes a recommended application tile, a data processing model metrics tile associated with the data processing model, a setup process progress tile, a recommended setup process tile, or a combination thereof.
However, in analogous art, Lowson teaches further comprising: triggering display of a set of user interface tiles responsive to detecting activation of the activation of the application instance, wherein the set of user interface tiles includes a recommended application tile, a data processing model metrics tile associated with the data processing model, a setup process progress tile, a recommended setup process tile, or a combination thereof [user interface displays business function, status and other information (Figure 9)].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify workflow and skill set of users of Deedwaniya with the user interface of Lowson.  A person of ordinary skill in the art would have been motivated to do this to manage a workflow on a more efficient basis.  



However, in analogous art, Lowson teaches wherein the set of user interface tiles is determined based at least in part on utilization metrics of the application, utilization metrics of utilization of the application instance by one or more of the plurality of user identifiers, a role associated with the authorized user, or a combination thereof [volumes report, by date, function (Figure 19, 27); update skill sets of users (pp 0050)].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify workflow and skill set of users of Deedwaniya with the user interface of Lowson.  A person of ordinary skill in the art would have been motivated to do this to manage a workflow on a more efficient basis.  

Claims 17-18 are rejected under the same rationale as claims 5-6 as they do not further limit or define over the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UZMA ALAM/Primary Examiner, Art Unit 2457